Citation Nr: 1202937	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  04-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability, diagnosed as chronic lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to September 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2002 and August 2003 rating decisions.  

In July 2002, the RO, inter alia, denied the Veteran's claim for service connection for low back pain.  Following the submission of additional evidence, the RO confirmed and continued the denial of service connection for low back pain in August 2003.  The Veteran filed a Notice of Disagreement with respect to this claim in September 2003.  A Statement of the Case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004.

In June 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2006, the undersigned granted the motion of the Veteran to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In a February 2006 decision, the Board denied, inter alia, service connection for a low back disability, claimed as low back pain.  The Veteran appealed the Board's February 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  

While the Veteran previously was represented by Disabled American Veterans and the Georgia Department of Veterans Services, in April 2006, the Veteran granted a power-of-attorney in favor of Katrina J. Eagle, a private attorney.

In August 2007, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In June 2008, the Board remanded the matters then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action compliant with the joint motion, to include additional development of the evidence.  After accomplishing further action, in May 2009, the RO granted service connection for asthma (a matter for which the Veteran had previously perfected an appeal), but continued to deny the claim  for service connection for low back disabilit7 (as reflected in a May 2009 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In November 2009, the Board again denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran appealed the November 2009 Board decision to the Court.  In July 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In the joint motion, the parties indicated that the March 2009 VA examination, relied upon by the Board, was inadequate.

In December 2010, the Board remanded the claim remaining on appeal to the RO, for further action.  After accomplishing some of the requested action, the RO returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2010 Remand, the Board instructed the RO to return the Veteran's claims file to the examiner who conducted the March 2009 VA examination for a full review and addendum opinion.  After completing this requested action and any additional notification or development deemed warranted, the RO was to readjudicate the claim for service connection for low back disability.  If the benefit remained denied, the RO was to furnish the Veteran and his attorney an appropriate SSOC that included clear reasons and bases for all determinations and afford them an appropriate time period for response before the claims file was returned to the Board for further appellate consideration.

The record reflects that the March 2009 VA examiner provided an addendum opinion in February 2011.  However, there is no indication that the RO readjudicated the Veteran's claim, and there is no SSOC of record.  The Board contacted the RO in an attempt to obtain the SSOC reflecting readjudication of the claim; however, the RO did not furnish a SSOC upon request.

Under these circumstances, the Board has no alternative but to, again, remand the matter of service connection for low back disability, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.

While this matter is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.   After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


